Citation Nr: 0100858	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  95-00 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a left knee disorder.

3.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a right knee disorder.

4.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a right shoulder disorder.

5.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a nervous disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from October 1986 to November 
1990.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in New 
York, New York; the veteran has since relocated and his 
claims file has been transferred to the Waco, Texas, RO.  As 
noted in a supplemental brief presentation prepared by the 
veteran's representative December 7, 2000, the veteran failed 
to report for his scheduled Central Office hearing before a 
member of the Board.  See 38 C.F.R. § 20.702(d) (2000).  

The issues of entitlement to service connection for hepatitis 
and whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a nervous disorder are discussed entirely in 
the remand portion of this decision.  The remaining matters 
are decided in part and remanded in part.



FINDINGS OF FACT

1.  In a rating decision dated in April 1991, the RO denied 
service connection for a right shoulder disorder, right knee 
disorder and left knee disorder, and notified the veteran of 
such denials by letter also dated in April 1991.  The veteran 
did not appeal those determinations.  

2.  The veteran's service medical records were received in 
November 1992, subsequent to the final April 1991 decision, 
as well as additional private and VA records; such are not 
cumulative or duplicative, are material, and are so 
significant that they must be considered to fairly decide the 
merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The April 1991 RO rating decision that denied service 
connection for a right shoulder disorder, right knee disorder 
and left knee disorder became final.  38 U.S.C.A. § 7105(c) 
(West 1991) (formerly 38 U.S.C.A. § 4005(c)); 
38 C.F.R. § 20.1103 (2000) (formerly 38 C.F.R. § 19.192).

2.  New and material evidence has been received to warrant 
reopening the veteran's claims of entitlement to service 
connection for a right shoulder disorder, right knee disorder 
and left knee disorder.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (2000) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Finality and reopening claims

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2000).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court upheld its holdings 
in Justus and Evans that the evidence is presumed to be 
credible.

Factual Background

In February 1991, the RO received the veteran's application 
for VA benefits based on disabilities of both knees and the 
right shoulder.  In a rating decision dated in April 1991, 
the RO denied service connection for a right shoulder 
disorder, right and left knee disorders, stating that no 
service medical records were available for review and that 
the veteran had failed to report for a scheduled VA 
examination.  The RO notified the veteran of such denials by 
letter dated April 12, 1991.  The veteran did not appeal that 
determination.  

In March 1992, the RO received a second claim for VA benefits 
in which the veteran referenced only psychiatric disorders.  
In June 1992, the RO received private medical records 
pertaining to psychiatric treatment.  In October 1992 the 
veteran reported for VA psychiatric and general medical 
examinations; examination reports are negative for findings 
or diagnoses pertinent to the knees or shoulders.

In December 1992, the RO received the veteran's service 
medical records, which reflect in-service complaints of 
injury to the right knee, and complaints of left knee 
problems.  In a rating decision dated in January 1993, the RO 
denied entitlement to service connection for a left knee 
disorder, a right knee disorder, and a right shoulder 
disorder.  The RO notified the veteran of such determinations 
by letter dated February 5, 1993.  In January 1994, the RO 
received a statement in which the veteran disagreed with the 
February 5, 1993 letter notifying him of the denial of 
service connection for a right and left knee disorder and for 
a right shoulder disorder.  

In September 1994; and May, September and November 1995, the 
RO received VA treatment records, which include notation of 
chronic right shoulder and bilateral knee pain and 
examination evidence of a right shoulder deformity.  The 
veteran gave a history of injury to the right shoulder during 
service while doing push-ups and wearing a heavy rucksack.  

In October 1994, the RO denied reopening of the claims of 
entitlement to service connection for a right shoulder and 
left knee disorders.

In May 1995, the veteran testified at a personal hearing.  He 
reported injury to the right shoulder while doing push-ups in 
the military, with continuing symptomatology thereafter, and 
in-service injury to his knees with continuing bilateral knee 
disability.

In September 1995, the RO received lay statements indicating 
that the veteran had no physical disabilities prior to 
service.  At that time the RO also received a private medical 
statement that includes note of bilateral knee pain dating to 
the time of the veteran's service.


Analysis

The veteran's representative argues that service medical 
records were not available at the time of the April 1991 
rating decision and, rather, were received in November 1992.  
38 C.F.R. § 3.156(b) (2000) provides that where new and 
material evidence received prior to the expiration of the 
appeal period, or prior to the appellate decision if a timely 
appeal has been filed (including evidence received prior to 
an appellate decision and referred to the agency of original 
jurisdiction by the Board without consideration in that 
decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1) of this chapter, will be considered as having 
been filed in connection with the claim which was pending at 
the beginning of the appeal period.  In this case, the 
veteran's service medical records were received subsequent to 
expiration of the appeal period to the April 1991 rating 
decision.  

However, 38 C.F.R. § 3.156(c) (2000) further provides that 
where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records that presumably have been misplaced and 
have now been located and forwarded to VA, such as the case 
at hand.

In this case the Board notes that the veteran's service 
medical records were received subsequent to the RO's April 
1991 denial, and that those service records are material, 
showing in-service bilateral knee problems.  Moreover, the 
Board notes that at the time of the RO's April 1991 denial 
the record contained no evidence of current disability of the 
knees or right shoulder.  However, newly received evidence 
includes private and VA medical records documenting current 
disability affecting the veteran's knees and right shoulder.  
Neither the service records nor the additional private and VA 
records were previously considered by the RO and as such are 
new.  That evidence speaks directly to the questions at 
issue, i.e. whether the veteran has right knee, left knee or 
right shoulder disability related to service.  As such, the 
new evidence is so significant it must be considered in 
connection with the claims and those claims are reopened.  
38 C.F.R. § 3.156; Hodge, supra.  As additional development 
is indicated the Board defers adjudication of the merits of 
such claims pending remand.


ORDER

The claims of entitlement to service connection for a left 
knee disorder, right knee disorder, and right shoulder 
disorder are reopened; to that extent only the appeal is 
granted.


REMAND

In May 1995, the RO received the veteran's claims of 
entitlement to service connection for hepatitis and to reopen 
his claim of entitlement to service connection for a nervous 
disorder.  In a rating decision dated in November 1995, the 
RO denied those claims and notified the veteran of the 
decisions by letter dated November 14, 1995.  In February 
1996, the RO received a statement reasonably interpreted as 
expressing disagreement with the RO's denials pertinent to 
hepatitis and a nervous disorder.  The RO thus included those 
issues in the supplemental statement of the case issued April 
17, 1996, and advised the veteran that if the supplemental 
statement of the case contained an issue or issues not 
included in his substantive appeal he must respond within 60 
days to perfect his appeal with respect to the new issues.  
The issues of entitlement to service connection for hepatitis 
and whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a nervous disorder are next referenced by the 
veteran's representative in a VA Form 646 dated in May 2000, 
more than 60 days after the issuance of the supplemental 
statement of the case and more than one year after notice of 
the decision denying the claimed benefits.

Under 38 U.S.C.A. § 7105(d)(3) (West 1991) and 38 C.F.R. § 
20.302(b) (2000), after an appellant receives a supplemental 
statement of the case containing an issue or issues not 
included in a prior statement of the case, he or she must 
file a substantive appeal to the additional issue(s) within 
60 days from the date the supplemental statement of the case 
is mailed.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b), (c) 
(2000).  By regulation, this substantive appeal must consist 
of either a VA Form 9, or correspondence containing the 
necessary information, that is, specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed.  38 C.F.R. § 20.202 (2000).  
The time period may be extended for a reasonable period on 
request for good cause shown.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.303 (2000).  

Based on the above, the timeliness of the substantive appeals 
as to the issues of entitlement to service connection for 
hepatitis and whether new and material evidence has been 
received to warrant reopening a claim of entitlement to 
service connection for a nervous disorder are in question in 
that it does not appear from the present record that a 
substantive appeal was received pertinent to either issue 
within 60 days of the supplemental statement of the case 
issued in April 1996.  Nor is there evidence of a request for 
extension of the time period in which to appeal.  However, 
the RO has not considered those matters on the basis of 
timeliness.  Although the Board has the obligation to assess 
its jurisdiction, it must consider whether doing so in the 
first instance is prejudicial to the appellant.  VAOPGCPREC 
9-99, 64 Fed. Reg. 52376 (1999); cf. Marsh v. West, 11 Vet. 
App. 468 (1998); see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance the matters in question have been 
certified for appeal and there is a potential prejudice to 
the veteran were the Board to determine in the first instance 
that such appeals were not timely.  Thus, remand to the RO 
for adjudication of such questions and opportunity for the 
veteran to respond is warranted.

Pertinent to the veteran's left knee, right knee and right 
shoulder, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The newly enacted law provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).  The law 
further specifically provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Id.

To ensure compliance with the above, and to afford the 
veteran due process, these matters are accordingly returned 
to the RO for the following:

1.  The RO should issue a rating action 
pertinent to the question of whether the 
veteran's substantive appeals to the 
issues of entitlement to service 
connection for hepatitis and whether new 
and material evidence has been received 
to reopen a claim of entitlement to 
service connection for a nervous disorder 
were timely.  The RO should notify the 
veteran of such decisions and advise him 
of his appellate rights, to include the 
time limits in which to appeal.

2.  The veteran is advised he has the 
right to submit additional evidence and 
argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

In this regard the RO should, in any case 
and in accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the names 
and addresses of all facilities that have 
treated him for his knees or right 
shoulder since service.  The RO should 
request identified records and inform the 
veteran of any records it has been 
unsuccessful in obtaining as provided 
under Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).  

After obtaining any necessary 
authorization or medical releases from 
the veteran, the RO should obtain and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.

In addition, the RO must review the 
claims file and ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-
475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  See VBA Fast Letter 
00-87 (November 17, 2000).

4.  The RO should schedule the veteran 
for an orthopedic examination.  The 
claims file and a separate copy of this 
remand must be provided to the examiner 
for review prior to the examination.  Any 
indicated tests or studies should be 
conducted, a written interpretation of 
which should be associated with the 
examination report.  The examiner is 
requested to respond to the following:

a) Identify the nature of existing left 
knee, right knee and right shoulder 
disability.
b) State whether any knee disability 
existed prior to the veteran's entry onto 
active service, and if so, whether such 
pre-existing disability increased in 
severity during active service.
c) Otherwise, state the likelihood that 
currently identified left or right knee 
disability had its onset in or is 
otherwise related to the veteran's period 
of active service.
d) State the likelihood that currently 
identified right shoulder disability had 
its onset in or is otherwise related to 
the veteran's period of active service.

The examiner should provide a rationale 
for opinions expressed in the examination 
report.  The examiner is also requested 
to note review of the claims file in the 
examination report.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  After any indicated corrective action 
has been completed, the RO should again 
review the record and adjudicate the 
claims of entitlement to service 
connection for left knee, right knee and 
right shoulder disability on a de novo 
basis.  If any benefit sought on appeal 
remains denied the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, he is advised that 
the examination requested in this remand is deemed necessary 
to evaluate his claims and that his failure, without good 
cause, to report for scheduled examinations could result in 
the denial of those claims.  38 C.F.R. § 3.655 (2000).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

